Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 1 of 47 PageID 571




                             EXHIBIT 20




                                                           Exhibit 20 - 001
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 2 of 47 PageID 572




       THE LOCAL AND REGIONAL
        ECONOMIC IMPACTS OF
          PORT EVERGLADES
                          FISCAL YEAR 2019
                             Final Report




                                                                   Prepared for:
                                                      Port Everglades Department
   P;· ~IIY.580.~P~
      Florida's Powerhouse Porr
                                                                 1850 Eller Drive
                                                      Fort Lauderdale, FL 33316
                                                         www.porteverglades.net




                                                                   Prepared by:

    &MARTIN                                                    Martin Associates
                                                     941 Wheatland Ave., Ste. 203

   \WI ASSOCIATES                                           Lancaster, PA 17603
                                                                  (717)295-2428
                                                           www.martinassoc.net




                                                            April 2, 2020




                                                            Exhibit 20 - 002
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 3 of 47 PageID 573




                                                                  TABLE OF CONTENTS
 EXECUTIVE SUMMARY ..........................................................................................................................................1

 I. INTRODUCTION AND OVERVIEW .................................................................................................................6
     1. IMPACT DEFINITIONS .....................................................................................................................................6
     2. METHODOLOGY ...............................................................................................................................................8
     3. ECONOMIC IMPACT MODELS ....................................................................................................................... 10
         3.1. Maritime Cargo Sensitivity ................................................................................................................................. 10
         3.2. Cruise Activity ................................................................................................................................................. 10
     4. SUMMARY OF RESULTS .................................................................................................................................. 11
 II. ECONOMIC IMPACTS OF MARITIME CARGO ACTIVITY ...................................................................... 13
     1. IMPACT STRUCTURE ....................................................................................................................................... 15
         1.1. The Surface Transportation Sector ........................................................................................................................ 15
         1.2. The Maritime Services Sector............................................................................................................................... 15
         1.3. Related Shipper/Consignees of Port Everglades Sector .............................................................................................. 17
         1.4. Port Everglades Department ............................................................................................................................... 18
     2. COMMODITIES INCLUDED IN THE ANALYSIS ......................................................................................... 18
     3. MARITIME CARGO EMPLOYMENT IMPACTS ............................................................................................ 19
         3.1. Direct Maritime Cargo Job Impacts ...................................................................................................................... 20
              3.1.1. Job Impacts by Category ......................................................................................................................................... 20
              3.1.2. Direct Job Impacts by Commodity .......................................................................................................................... 21
              3.1.3. Distribution of Direct Cargo Jobs by Place of Residency ......................................................................................... 22
         3.2. Induced Jobs .................................................................................................................................................... 23
         3.3. Indirect Jobs..................................................................................................................................................... 24
         3.4. Related User (Shipper/Consignee) Jobs ................................................................................................................. 24
     4. TOTAL ECONOMIC OUTPUT, BUSINESS REVENUE, INCOME AND TAX IMPACTS ............................ 25
         4.1. Revenue Impact – Total Economic Activity ............................................................................................................ 26
              4.1.1. Revenue Impacts by Economic Sector/Category ..................................................................................................... 26
              4.1.2. Revenue Impacts by Commodity ............................................................................................................................. 27
     5. PERSONAL EARNINGS IMPACT .................................................................................................................... 28
     6. TAX IMPACTS ................................................................................................................................................... 29
     7. COMPARISON OF CARGO IMPACTS FY2018 TO FY2019 ............................................................................ 30
 III. ECONOMIC IMPACTS OF CRUISE SERVICES AT PORT EVERGLADES ........................................... 32
     1. ECONOMIC IMPACT STRUCTURE ................................................................................................................ 32
     2. ECONOMIC IMPACT OF HOMEPORT CALLS .............................................................................................. 33
     3. CRUISE SERVICE IMPACT MODEL ............................................................................................................... 36
     4. PORT EVERGLADES CRUISE OPERATIONS FY2019 .................................................................................. 37
     5. ECONOMIC IMPACTS OF CRUISE SERVICE AT PORT EVERGLADES .................................................... 39
     6. JOB IMPACTS..................................................................................................................................................... 39
     7. PERSONAL INCOME IMPACT ........................................................................................................................ 40
     8. BUSINESS REVENUE ....................................................................................................................................... 40
     9. TAX REVENUE ................................................................................................................................................. 40
     10. COMPARISON OF CRUISE IMPACTS FY2018 TO FY2019 ........................................................................... 41
 APPENDIX A – SAMPLE SURVEY QUESTIONNAIRE.................................................................................... 43




                                                                                                                                             Exhibit 20 - 003
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 4 of 47 PageID 574



                                                       TABLE OF EXHIBITS

 EXHIBIT E-1: FLOW OF ECONOMIC IMPACTS OF SEAPORT ACTIVITY THROUGH THE ECONOMY.....................................2
 EXHIBIT E-2: FY2019 LOCAL AND REGIONAL ECONOMIC IMPACTS GENERATED BY PORT EVERGLADES ......................4
 EXHIBIT I-1: FY2019 ECONOMIC IMPACT OF PORT EVERGLADES CARGO AND CRUISE ACTIVITY ................................ 11
 EXHIBIT II-1: FLOW OF ECONOMIC IMPACTS GENERATED BY MARITIME ACTIVITY ..................................................... 13
 EXHIBIT II-2: FY2019 CARGO EMPLOYMENT IMPACTS BY SECTOR AND JOB CATEGORY .............................................. 21
 EXHIBIT II-3: FY2019 DISTRIBUTION OF DIRECT CARGO JOB IMPACT BY COMMODITY ............................................... 22
 EXHIBIT II-4: FY2019 DISTRIBUTION OF DIRECT CARGO JOBS BY PLACE OF EMPLOYMENT ........................................ 23
 EXHIBIT II-5: FY2019 DISTRIBUTION OF DIRECT JOBS BY JURISDICTION WITHIN BROWARD COUNTY ......................... 23
 EXHIBIT II-6: FY2019 DIRECT REVENUE GENERATED BY PORT CARGO ACTIVITY ...................................................... 27
 EXHIBIT II-7: FY2019 CARGO REVENUE IMPACTS BY COMMODITY .............................................................................. 28
 EXHIBIT II-8: FY2019 DISTRIBUTION OF STATE AND LOCAL TAX REVENUE ................................................................ 29
 EXHIBIT II-9: COMPARISON OF CARGO IMPACTS FY2018-FY2019 ................................................................................ 30
 EXHIBIT III-1: FY2019 CRUISE CALLS AND PASSENGERS BY CRUISE LINE .................................................................... 37
 EXHIBIT III-2: ORIGIN OF PORT EVERGLADES CRUISE PASSENGERS ............................................................................ 38
 EXHIBIT III-3: MODE OF ACCESS BY CRUISE PASSENGERS ............................................................................................ 38
 EXHIBIT III-4: FY2019 ECONOMIC IMPACT OF CRUISE OPERATIONS AT PORT EVERGLADES ....................................... 39
 EXHIBIT III-5: FY2019 DISTRIBUTION OF STATE AND LOCAL TAX REVENUE .............................................................. 40
 EXHIBIT III-6: COMPARISON OF CRUISE IMPACTS FY2018-FY2019 .............................................................................. 41




                                                                                                                Exhibit 20 - 004
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 5 of 47 PageID 575



 The Local and Regional Economic Impacts of Port Everglades


                                     EXECUTIVE SUMMARY

         Martin Associates was retained by Broward County’s Port Everglades Department to measure
 the local, regional and state economic impacts generated by maritime activity at the maritime container,
 break bulk, liquid bulk and dry bulk cargo terminals as well as cruise terminals at Port Everglades.
 Economic impacts generated at the cargo facilities include the impacts generated by containerized cargo
 (both dry and reefer), petroleum, steel products, cement, OEM autos, RO/RO-FLO/FLO cargo such
 as used motor vehicles and yachts, and other dry bulk cargo such as aggregates. In addition to the
 economic impacts generated by the cargo activity at the seaport terminals, Martin Associates has also
 quantified the economic impacts of the cruise industry at Port Everglades.

         This study focuses on impacts generated in the Port Everglades Department’s Fiscal Year (FY)
 2019 – October 1, 2018 through September 30, 2019. Impacts are estimated in terms of jobs, personal
 earnings, business revenue, and state and local taxes. In addition to the baseline impact estimates,
 computer models specific to each terminal operation have been prepared that can be used in evaluating
 the sensitivity of impacts to changes in tonnage, labor productivity, labor work rules, commodity mix,
 inland origins/destinations of commodities and vessel size.

          Exhibit E-1 on the following page graphically demonstrates how seaport activity impacts the
 local and regional economies. As this exhibit indicates, the ocean cargo and vessel activity initially
 generate business revenue to the firms supplying services to the cargo and cruise industry. This revenue
 is used to purchase employment (employ direct jobs) to provide these services, to pay stockholders and
 for retained earnings, and to purchase goods and services from local, national and international firms
 (creating indirect jobs with these firms). Also, these businesses pay taxes from the business revenue
 generated from marine cargo and cruise activity.




                                                                                                       1




                                                                                Exhibit 20 - 005
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 6 of 47 PageID 576



 The Local and Regional Economic Impacts of Port Everglades


          Exhibit E-1: Flow of Economic Impacts of Seaport Activity through the Economy
                                     Seaport Activity                                    Value of
                                ._____________________.r----------- ._____------,--------
                                                                                      Imports/Exports


                                          1
                                   Business Revenue                                  Related User Output




               Payroll              Retained Earnings,        Local Purchases              Related User
                                 Dividends & Investments                                  Personal Income



         Direct Jobs        Re-spending             Induced          Indirect Jobs           Related User
                                                      Jobs                                       Jobs



                                   State & Local Taxes




         The employees hired by the firms receive wages and salaries (personal income), a portion of
 which is saved, while another portion is used to buy goods and services such as food, housing, clothing,
 health care, etc. These purchases create a re-spending impact throughout the economy, known as the
 personal income multiplier. As a result of these local purchases, additional jobs (known as induced jobs)
 are created in the local economy. Finally, taxes are paid by individuals employed with the firms
 providing the services to the seaport terminals.

         As demonstrated by this chart, four categories of impacts are measured:

         ▪       Jobs;
         ▪       Employee earnings;
         ▪       Business revenue; and
         ▪       State and local taxes.

         With respect to jobs, four types of job impacts are measured. These are direct, induced, indirect
 and related jobs. The job impacts are defined as follows:

     ▪   Direct jobs are those jobs with local firms providing support services to the seaport. These jobs
         are dependent upon this activity and would suffer immediate dislocation if the seaport activity
         were to cease. Seaport direct jobs include jobs with railroads and trucking companies moving
         cargo to and from Port Everglades’ maritime terminals, members of the International


                                                                                                            2




                                                                                       Exhibit 20 - 006
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 7 of 47 PageID 577



 The Local and Regional Economic Impacts of Port Everglades


        Longshoremen's Association (ILA) and Teamster’s Union, other non-union dockworkers,
        steamship agents, Broward County Sheriff’s Office (BSO), freight forwarders, ship chandlers,
        warehouse operators, bankers, lawyers, terminal operators, stevedores, etc. Direct employees
        created by the cruise operations include the jobs with the firms providing the direct vessel
        services –chandlers, pilots, longshoremen, line handlers, local advertising firms, caterers, liquor
        wholesalers, linen companies, security firms, waste disposal firms, parking, local transportation --
        as well as the firms providing services to the passengers on the vessels -- hotels, taxi cabs,
        restaurants and tour packages. Also included are impacts generated at Fort Lauderdale-
        Hollywood International Airport due to the cruise passengers arriving via air.

    ▪   Induced jobs are jobs created locally and throughout the regional economy due to purchases of
        goods and services by those directly employed. These jobs are with grocery stores, the local
        construction industry, retail stores, health care providers, local transportation services, etc., and
        would also be discontinued if seaport activity were to cease.

    ▪   Indirect jobs are those jobs generated in the local economy as the result of local purchases by
        the firms directly dependent upon seaport activity. These jobs include jobs in local office supply
        firms, equipment and parts suppliers, maintenance and repair services, etc.

    ▪   Related user jobs are held throughout the state with manufacturing and wholesale and retail
        distribution firms using the seaport terminals for the shipment and receipt of cargo. Related
        jobs are not dependent upon the seaport marine terminals to the same extent as are the direct,
        induced and indirect jobs. It is the demand for the final products, which creates the demand for
        the employment with these shippers/consignees, not the use of a particular seaport or maritime
        terminal, and therefore these firms can and do use other ports.

         The employee earnings consist of wages and salaries and include a re-spending effect (local
 purchases of goods and services by those directly employed), while business revenue consists of total
 business receipts by firms providing services in support of the seaport activity. State and local taxes
 include taxes paid by individuals dependent upon the seaport activity.

         This report is based on interviews conducted in 2019 with 259 firms providing services to the
 cargo and vessels handled at Port Everglades’ cargo and cruise terminals. These 259 firms were
 interviewed as part of the FY2018 baseline report and represent 98+ percent of the firms in the Port
 Everglades seaport community, underscoring the defensibility of the study. Furthermore, the impacts
 can be traced back to the individual firm. The data collected from the FY2018 interviews was then used
 to develop operational models of the terminals located at Port Everglades. With respect to cruise
 passenger impacts, Martin Associates used data obtained from a cruise passenger survey that was
 completed in March, 2015 by AECOM.




                                                                                                           3




                                                                                  Exhibit 20 - 007
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 8 of 47 PageID 578



 The Local and Regional Economic Impacts of Port Everglades


          For this update, the baseline model has been updated to include FY2019 tonnage, vessel calls,
 cruise passengers, Port Everglades Department employment, revenue and expenditure statistics in order
 to estimate the FY2019 impacts. The economic impacts generated by the cargo and cruise terminals are
 summarized in Exhibit E-2.

     Exhibit E-2: FY2019 Local and Regional Economic Impacts Generated by Port Everglades
                     CATEGORY                          CARGO          CRUISE          TOTAL
         JOBS
          DIRECT                                            7,070           5,967          13,037
          INDUCED                                           5,426           3,106           8,532
          INDIRECT                                          5,613           4,157           9,770
          RELATED USER JOBS                               187,734              NA         187,734
         TOTAL JOBS                                       205,843          13,229         219,072

         PERSONAL INCOME (1,000)
          DIRECT                                          $348,101       $176,890        $524,991
          INDUCED                                         $691,468       $303,668        $995,136
          INDIRECT                                        $267,437       $132,357        $399,794
          RELATED USER INCOME                           $7,186,022             NA      $7,186,022
         TOTAL PERSONAL INCOME                          $8,493,028       $612,915      $9,105,943

         VALUE OF ECONOMIC ACTIVITY (1,000)
          BUSINESS SERVICES REVENUE                     $1,832,706     $2,019,448      $3,852,155
          RELATED USER OUTPUT                          $28,353,608             NA     $28,353,608
         TOTAL VALUE OF ECONOMIC ACTIVITY              $30,186,314     $2,019,448     $32,205,763

         LOCAL PURCHASES (1,000)                          $564,721       $185,593        $750,314

         STATE & LOCAL TAXES (1,000)
          DIRECT, INDUCED AND INDIRECT                    $132,843        $68,834        $201,677
          RELATED USER TAXES                              $931,431             NA        $931,431
         TOTAL STATE AND LOCAL TAXES                    $1,064,274        $68,834      $1,133,107
             Totals may be rounded.

         The vessel and cargo activity at the cargo and cruise facilities at Port Everglades generated the
 following estimated impacts in the regional economy in FY2019:

     ➢ 219,072 jobs in Florida are in some way related to the cargo and cruise activity at Port
       Everglades. Of the 219,072 total jobs:

         ▪       13,037 direct jobs are generated by the ocean cargo and cruise activity.

         ▪       As the result of local and regional purchases by those 13,037 individuals holding the
                 direct jobs, an additional 8,532 induced jobs are supported in the regional economy.


                                                                                                        4




                                                                                 Exhibit 20 - 008
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 9 of 47 PageID 579



 The Local and Regional Economic Impacts of Port Everglades



        ▪      9,770 indirect jobs were supported by $750.3 million of local purchases by businesses
               supplying services at the cargo and cruise terminals and by businesses dependent upon
               Port Everglades for the shipment and receipt of cargo.

        ▪      The import and export cargo moving via Port Everglades supports 187,734 related user
               jobs with the state’s manufacturing and retail and wholesale and distribution industries
               and the in-state industries supporting the movement and distribution of all
               commodities, primarily concentrated with containerized cargo imports and exports
               using the seaport terminals for shipment and receipt of cargo.

    ➢ Approximately $9.1 billion of wages and salaries were generated by Port Everglades’
      cargo and cruise activity in FY2019.

        ▪      $525 million of direct wages and salaries were received by those 13,037 directly
               employed.

        ▪      As a result of re-spending this direct job holder income, an additional $995.1 million
               of income and consumption expenditures were created and supported the 8,532
               induced jobs.

        ▪      The 9,770 indirect job holders received $399.8 million of wages and salaries.

        ▪      The 187,734 related user job holders earned $7.2 billion in wages and salaries.

    ➢ The FY2019 cargo and cruise activity at Port Everglades generated $32.2 billion in
      economic value to the state of Florida.

        ▪      Businesses providing services to the cargo and cruise terminals received $3.9 billion of
               revenue.

        ▪      In addition, the cargo activity at the Port created an additional $28.4 billion of related
               user economic output in the state, the vast majority of which is created by the
               movement of containers, and the in-state industries supporting these industries.

    ➢ Local businesses and suppliers to the cargo and cruise industries at Port Everglades made $750.3
      million of local purchases.

    ➢ $1.1 billion of state and local taxes were generated by activity at the cargo and cruise
      terminals, including nearly $931.4 million generated by the related users throughout the state.



                                                                                                       5




                                                                               Exhibit 20 - 009
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 10 of 47 PageID 580



  The Local and Regional Economic Impacts of Port Everglades


                               I. INTRODUCTION AND OVERVIEW

           Martin Associates was retained by the Broward County Port Everglades Department to measure
  the local, regional and state economic impacts generated by maritime activity at the container, break
  bulk, liquid bulk and dry bulk cargo terminals as well as cruise terminals at Port Everglades. Economic
  impacts generated at the cargo facilities include the impacts generated by containerized cargo (both dry
  and reefer), petroleum, steel products, cement, roll on/roll off and float on/float off (RO/RO and
  FLO/FLO) cargo such as motor vehicles and yachts, and other dry bulk cargo such as aggregates. In
  addition to the economic impacts generated by the cargo activity at the seaport terminals, Martin
  Associates has also quantified the economic impacts of the cruise industry at Port Everglades.

           The study employs methodology and definitions that have been used by Martin Associates to
  measure the economic impacts of seaport activity at more than 250 ports in the United States and
  Canada, and at the leading airports in the United States. It is to be emphasized that only measurable
  impacts are included in this study. In order to ensure defensibility, the Martin Associates’ approach to
  economic impact analysis is based on data developed through an extensive interview and telephone
  survey program of the Port’s tenants and the firms providing cargo and cruise services at Port
  Everglades. Specific re-spending models have been developed for the Greater Fort Lauderdale area to
  reflect the unique economic and consumer profiles of the regional economy. To further underscore the
  defensibility of the study, standardized impact models are not used. Instead, the resulting impacts reflect
  the uniqueness of the individual Port operations, as well as the surrounding regional economy.

          At the outset, it is important to note that this study uses a different methodology than previous
  studies prior to the 2006 Martin Associates’ baseline report and cannot be compared directly to results
  of economic impact studies previously completed for Port Everglades by other consultants. However,
  since the initial FY2006 baseline report, Martin Associates has updated the results annually, including a
  complete re-survey of members of the maritime cargo and cruise community serving Port Everglades’
  terminals and tenants in FY2009, FY2011, FY2015 and FY2018. Therefore, direct comparisons can be
  made beginning with the FY2006 study.

  1. IMPACT DEFINITIONS

          The impacts are measured separately for the Port’s cargo activity and cruise activity.

  The impacts are measured in terms of:

      ▪   Jobs [direct, induced, indirect and related shipper/consignee (related users)];
      ▪   Personal income;
      ▪   Business revenue; and
      ▪   State and local taxes.



                                                                                                           6




                                                                                   Exhibit 20 - 010
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 11 of 47 PageID 581



  The Local and Regional Economic Impacts of Port Everglades



  Each impact measurement is described below:

     ▪   Direct, Induced and Indirect jobs - Direct jobs are those that would not exist if activity at
         the Port‘s cargo and cruise facilities were to cease. Direct jobs created by maritime cargo activity
         at the Port’s terminals are those jobs with the firms directly providing cargo handling and vessel
         services, including trucking companies, terminal operators and stevedores, members of the
         International Longshoremen’s Association (ILA), Teamsters Union and non-union
         dockworkers, freight forwarders and customshouse brokers, vessel agents, pilots and tug assist
         companies. Direct employees created by the cruise operations include the jobs with the firms
         providing the direct vessel services –chandlers, pilots, longshoremen, line handlers, local
         advertising firms, caterers, liquor wholesalers, linen companies, security firms, waste disposal
         firms, parking, local transportation -- as well as the firms providing services to the passengers on
         the vessels -- hotels, taxi cabs, restaurants and tour packages. Also included are impacts
         generated at Fort Lauderdale-Hollywood International Airport due to the cruise passengers
         arriving via air.

         Induced jobs are jobs created in the Greater Fort Lauderdale area by the purchases of goods
         and services by those individuals directly employed by each of the Port’s lines of business. These
         jobs are based on the local purchase patterns of Greater Fort Lauderdale area residents. The
         induced jobs are jobs with grocery stores, restaurants, health care providers, retail stores, local
         housing/construction industry, and transportation services, as well as with wholesalers providing
         the goods to the retailers.

         Indirect jobs are created throughout the Greater Fort Lauderdale area as the result of
         purchases for goods and services by the firms directly impacted by Port Everglades activity,
         including the tenants, terminal operators and the firms providing services to cargo – which
         includes containerized cargo, petroleum, general cargo, RO/RO-FLO/FLO and dry bulks and
         cruise passenger operations. The indirect jobs are measured based on actual local purchase
         patterns of the directly dependent firms, and occur with such industries as utilities, office
         supplies, contract service providers, maintenance and repair, and construction.

     ▪   Related shipper/consignee (related user) jobs are jobs with shippers and consignees
         (exporters and importers) including the state’s retail and wholesale and distribution industries
         and the in-state industries supporting the movement and distribution of cargo imports and
         exports using the seaport terminals for shipment and receipt of cargo. While these impacts
         occur for all commodities, the majority of Port Everglades shippers and consignees’ impacts
         involve the import and export of ocean containerized cargo. Port Everglades and other South
         Florida ports, including PortMIAMI, are unique in the fact that a more balanced
         (inbound/outbound) trade exists. These jobs, while difficult to isolate to a specific county, are



                                                                                                           7




                                                                                   Exhibit 20 - 011
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 12 of 47 PageID 582



  The Local and Regional Economic Impacts of Port Everglades


          held throughout the state including Broward and Miami-Dade counties. Related jobs are not
          dependent upon the seaport marine terminals to the same extent as are the direct, induced and
          indirect jobs since it is the demand for the final products, which creates the demand for the
          employment with these shippers/consignees, not the use of a particular seaport or maritime
          terminal, and therefore these firms can and do use other ports. For example, when hurricane
          devastation renders a port’s container and breakbulk terminals inoperable, essentially suspending
          operations at the port, the direct, induced and indirect jobholders are immediately affected with
          similar consequence. However, the jobs held with related users such as manufacturing as well as
          wholesale and retail distribution throughout the unaffected areas of state will continue to
          operate. These firms are required to find alternative ports to ship and receive cargo in order to
          maintain given levels of operation. Therefore, viable port operations are essential to long-term
          retention of import and export related jobs throughout the state.

      ▪   Personal income impact consists of wages and salaries received by those directly employed by
          Port activity, and includes a re-spending impact which measures the personal consumption
          activity in the Greater Fort Lauderdale area of those directly employed as the result of Port
          Everglades cargo and cruise activity. Indirect personal income measures the wages and salaries
          received by those indirectly employed.

      ▪   Business revenue consists of total business receipts by firms providing services in support of
          the ocean cargo and cruise activity. Local purchases for goods and services made by the
          directly impacted firms are also measured. These local purchases by the dependent firms create
          the indirect impacts.

      ▪   State and local taxes include taxes paid by individuals as well as firms dependent upon Port
          Everglades cargo, cruise, and ship repair activity.

  2. METHODOLOGY

           The impacts of Port Everglades presented in this FY2019 report were estimated based on
  telephone, personal interviews and data collected from 259 firms in the Greater Fort Lauderdale area
  conducted between February and April 2019. This represents the universe of ocean cargo, and cruise
  related businesses (with the exception of trucking and freight forwarding firms) in the Greater Fort
  Lauderdale area, as defined in the “Port Everglades Facilities Guide & Directory 2018-2019 and 2017-
  2018”, “Port Everglades Department FTZ Tenant Directory”, supplemental lists supplied by the Port
  Everglades Department as well as Martin Associates’ in-house databases developed over previous
  studies for the Port. It is to be emphasized that a 98+% response rate was achieved from these firms
  located in the Port directory and Port tenant listings. The direct impacts are measured at the firm level
  of detail and aggregated to develop the impacts for each of the Port’s lines of business (cargo and
  cruise). Each firm was surveyed to provide Martin Associates with detailed employment levels (both full



                                                                                                         8




                                                                                  Exhibit 20 - 012
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 13 of 47 PageID 583



  The Local and Regional Economic Impacts of Port Everglades


  time and part time), annual payroll, local purchases and the residence of the employees. Data collected
  from Broward County Port Everglades Department includes: Port Everglades Department employment,
  tonnage, cruise passenger activity, vessel (both cargo and cruise) calls, Port revenues and expenditures to
  estimate the FY2019 impacts.

         The induced impacts are based on the expenditure profile of residents in the Miami-Fort
  Lauderdale/Miami area, as estimated by the U.S. Bureau of Labor Statistics, “Consumer Expenditure
  Survey 2016-2017.” This survey indicates the distribution of consumer expenditures over key
  consumption categories for Fort Lauderdale/Miami area residents. The consumption categories are:

      ▪   Housing;
      ▪   Food at Restaurants;
      ▪   Food at Home;
      ▪   Entertainment;
      ▪   Health Care;
      ▪   Home Furnishings; and
      ▪   Transportation Equipment and Services.

            The estimated consumption expenditure generated as a result of the re-spending impact is
  distributed across these consumption categories. Associated with each consumption category is the
  relevant retail and wholesale industry. Jobs to sales ratios in each industry are then computed for the
  Greater Fort Lauderdale area, and induced jobs are estimated for the relevant consumption categories.
  It is to be emphasized that induced jobs are only estimated at the retail and wholesale level, since these
  jobs are most likely generated in the Greater Fort Lauderdale area. Further levels of induced jobs are
  not estimated since it is not possible to defensibly identify geographically where the subsequent rounds
  of purchasing occur.

          The “Consumer Expenditure Survey” does not include information to estimate the job impact
  with supporting business services, legal, social services, state and local governments, and educational
  services. To estimate this induced impact, a ratio of state of Florida employment in these key service
  industries to total state of Florida employment is developed. This ratio is then used with the direct and
  induced consumption jobs to estimate induced jobs with business/financial services, legal, educational,
  governmental and other social services.

          The indirect impacts are estimated based on the local purchases by the directly dependent firms,
  combined with most recent available indirect job, income and revenue coefficients for the supplying
  industries in the state of Florida as developed for Martin Associates by the U.S. Bureau of Economic
  Analysis, Regional Input/Output Modeling System - RIMS II 2007/2016.




                                                                                                           9




                                                                                   Exhibit 20 - 013
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 14 of 47 PageID 584



  The Local and Regional Economic Impacts of Port Everglades


      Cruise passenger characteristics are based on an updated passenger survey conducted by
  AECOM in March, 2015.

  3. ECONOMIC IMPACT MODELS

            The impacts presented in this report are measured for FY2019, and computer models for both
  cargo and cruise operations have been developed to test the sensitivity of the impacts to changes in
  economic conditions and facility utilization. It is to be emphasized that this study is designed to provide
  a framework which Port Everglades can use in formulating and guiding the future development of Port
  facilities.

  3.1. Maritime Cargo Sensitivity

           The cargo impact model is designed to test the sensitivity of impacts to changes in such factors
  as maritime tonnage levels, seaport productivity and work rules, new seaport facilities development,
  inland distribution patterns of ocean cargo, number of vessel calls and the introduction of new ocean
  carrier service. The cargo impact model can also be used to assess the impact of developing a parcel of
  land as a maritime terminal versus other non-cargo land uses. Finally, the maritime cargo impact model
  can be used to assess the economic benefits of increased maritime activity due to infrastructure
  development and the opportunity cost of not undertaking specific maritime investments such as
  dredging, new terminal development or warehouse development.

  3.2. Cruise Activity

          The cruise service impact model provides a tool by which the Port can evaluate changes in the
  types of cruises being offered, the size of vessels deployed, the number of passengers per cruise, the
  share of passengers staying overnight in Greater Fort Lauderdale area hotels prior to or after the cruise,
  and the number of one day, overnight and multi-day (conventional) cruises. The cruise model can also
  be used to quantify the potential impact of new services, by size of vessel and type of cruise.

        Finally, the cruise impact model along with the maritime cargo model can be used to evaluate the
  economic impact of a maritime terminal for use as a cruise terminal versus a cargo terminal.




                                                                                                          10




                                                                                   Exhibit 20 - 014
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 15 of 47 PageID 585



  The Local and Regional Economic Impacts of Port Everglades


  4. SUMMARY OF RESULTS

          Exhibit I-1 provides a breakdown by cargo and cruise results for the economic impact analysis
  of Port Everglades.

          Exhibit I-1: FY2019 Economic Impact of Port Everglades Cargo and Cruise Activity
                      CATEGORY                           CARGO          CRUISE          TOTAL
          JOBS
           DIRECT                                             7,070          5,967           13,037
           INDUCED                                            5,426          3,106            8,532
           INDIRECT                                           5,613          4,157            9,770
           RELATED USER JOBS                                187,734             NA          187,734
          TOTAL JOBS                                        205,843         13,229          219,072

          PERSONAL INCOME (1,000)
           DIRECT                                          $348,101       $176,890         $524,991
           INDUCED                                         $691,468       $303,668         $995,136
           INDIRECT                                        $267,437       $132,357         $399,794
           RELATED USER INCOME                           $7,186,022             NA       $7,186,022
          TOTAL PERSONAL INCOME                          $8,493,028       $612,915       $9,105,943

          VALUE OF ECONOMIC ACTIVITY (1,000)
           BUSINESS SERVICES REVENUE                      $1,832,706     $2,019,448      $3,852,155
           RELATED USER OUTPUT                           $28,353,608             NA     $28,353,608
          TOTAL VALUE OF ECONOMIC ACTIVITY               $30,186,314     $2,019,448     $32,205,763

          LOCAL PURCHASES (1,000)                           $564,721      $185,593         $750,314

          STATE & LOCAL TAXES (1,000)
           DIRECT, INDUCED AND INDIRECT                     $132,843       $68,834         $201,677
           RELATED USER TAXES                               $931,431            NA         $931,431
          TOTAL STATE AND LOCAL TAXES                     $1,064,274       $68,834       $1,133,107
          Totals may be rounded.

           In FY2019, Port Everglades supported 219,072 jobs in the state of Florida. Of these jobs,
  13,037 jobs are directly created by port activities, while another 8,532 induced jobs are generated in the
  Greater Fort Lauderdale area as a result of local purchases made by those directly employed due to Port
  Everglades activity. In addition, there are 9,770 indirect jobs supported in the Greater Fort Lauderdale
  area as the result of $750.3 million of local purchases. In addition, the cargo moving via Port Everglades
  supports 187,734 jobs throughout the state of Florida. The vast majority of these jobs are associated
  with the movement of containerized cargo at Port Everglades.

         The 13,037-direct cargo and cruise jobholders received $525 million of direct wage and salary
  income, for port-wide (cargo and cruise) average earnings of $40,270 per direct employee. As a result of


                                                                                                         11




                                                                                  Exhibit 20 - 015
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 16 of 47 PageID 586



  The Local and Regional Economic Impacts of Port Everglades


  local purchases with this $525 million of direct wages and salaries, an additional $995.1 million of
  income and local consumption expenditures were created in the Greater Fort Lauderdale area. It is this
  re-spending impact that supported the 8,532 induced jobs.1 The indirect jobs holders received $399.8
  million in personal income. In total, $9.1 billion of personal income was created as the result of Port
  Everglades operations, including the $7.2 billion received by those employed with the related users of
  the Port.

           Local businesses received $3.9 billion of sales revenue from providing services to the cargo
  activity and cruise activity. This does not include the value of the cargo moving via the Port. The cargo
  activity at the Port created an additional $28.4 billion of total economic output in the state, the majority
  of which is created in the state’s retail and wholesale and distribution industries and the in-state
  industries supporting the movement and distribution of containerized cargo imports and exports. It is to
  be emphasized that only the economic activity associated with the raw materials and finished products
  that move via the Port is included. Port Everglades and other South Florida ports including
  PortMIAMI are unique in the fact that a more balanced trade, that is inbound and outbound, has
  historically existed; and Port Everglades is one of only a few ports in the U.S. that has maintained a net
  container export surplus. These jobs, while difficult to isolate, occur throughout the state including
  Broward and Miami-Dade counties.

           As a result of the cargo and cruise activity at Port Everglades, a total of $1.1 billion of state and
  local tax revenue was generated (see page 29 for detailed discussion).

         The balance of the report describes the impacts created by maritime cargo and cruise service at
  Port Everglades.




  1The  induced income impact also includes local consumption expenditures and should not be divided by induced jobs to estimate the
  average salary per induced job. This re-spending throughout the region is estimated using a regional personal earnings multiplier, which
  reflects the percentage of purchases by individuals that are made within the Greater Fort Lauderdale area. Hence, the average salary would
  be overestimated.




                                                                                                                                        12




                                                                                                           Exhibit 20 - 016
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 17 of 47 PageID 587



  The Local and Regional Economic Impacts of Port Everglades


                 II. ECONOMIC IMPACTS OF MARITIME CARGO ACTIVITY

          Waterborne cargo activity at a seaport contributes to the local and regional economy by
  generating business revenue to local and national firms providing vessel and cargo handling services at
  the seaport terminals. These firms, in turn, provide employment and income to individuals, and pay
  taxes to state and local governments. Exhibit II-1 shows how activity at seaport terminals generates
  impacts throughout the local, state and national economies. As this exhibit indicates, the impact of a
  seaport on a local, state or national economy cannot be reduced to a single number, but instead, the
  seaport activity creates several impacts. These are the revenue impact, employment impact, personal
  income impact, and tax impact. These impacts are non-additive. For example, the income impact is a
  part of the revenue impact, and adding these impacts together would result in double counting.
  Exhibit II-1 shows graphically how activity at Port Everglades’ maritime terminals generates the four
  impacts.

                Exhibit II-1: Flow of Economic Impacts Generated by Maritime Activity

                                      Seaport Activity                                    Value of
                                 ....._________.~r---------- ~------.--------          Imports/Exports


                                            i
                                     Business Revenue                              Related User Output




                 Payroll              Retained Earnings,        Local Purchases             Related User
                                   Dividends & Investments                                 Personal Income




           Direct Jobs       Re-spending              Induced          Indirect Jobs            Related
                                                        Jobs                                   User Jobs



                                    State & Local Taxes

          At the outset, activity at the port generates business revenue for firms that provide cargo and
  cruise-related services. This business revenue impact is dispersed throughout the economy in several
  ways. It is used to hire people to provide the services, to purchase goods and services, and to make
  Federal, state and local tax payments. The remainder is used to pay stock-holders, retire debt, make
  investments, or is held as retained earnings. It is to be emphasized that the only portions of the revenue
  impact that can be definitely identified as remaining in the local/regional economy are those portions
  paid out in salaries to local employees, for local purchases by individuals and businesses directly
  dependent on the seaport, in contributions to state and local taxes, in lease payments to Port Everglades
  by tenants, and wharfage and dockage fees paid to the Port.


                                                                                                             13




                                                                                        Exhibit 20 - 017
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 18 of 47 PageID 588



  The Local and Regional Economic Impacts of Port Everglades


          The employment impact of seaport activity consists of four levels of job impacts:

              ▪ Direct employment impact -- jobs directly generated by seaport activity. Direct jobs
                generated by ocean cargo include jobs with railroads and trucking companies moving
                cargo between inland origins and destinations and the seaport terminals, longshoremen
                and dockworkers, steamship agents, freight forwarders, stevedores, etc. It is to be
                emphasized that these are classified as directly generated in the sense that these jobs
                would experience near-term dislocation if the activity at Port Everglades maritime
                terminals were to be discontinued.

              ▪   Induced employment impact -- jobs created throughout the local economy because
                  individuals directly employed due to seaport activity spend their wages locally on goods
                  and services such as food, housing and clothing. These jobs are held by residents
                  located throughout the region, since they are estimated based on local and regional
                  purchases.

              ▪   Indirect Jobs -- are jobs created locally due to purchases of goods and services by
                  firms, not individuals. These jobs are estimated directly from local purchases data
                  supplied to Martin Associates by the companies interviewed as part of this study, and
                  include jobs with local office supply firms, maintenance and repair firms, parts and
                  equipment suppliers, etc.

              ▪   Related shipper/consignee (related user) jobs -- jobs with shippers and consignees
                  (exporters and importers) supported in the state’s manufacturing and retail and
                  wholesale distribution industries and the in-state industries supporting the movement
                  and distribution of all commodities, primarily containerized cargo imports and exports
                  using the seaport terminals for shipment and receipt of cargo.

          The personal earnings impact is the measure of employee wages and salaries (excluding benefits)
  received by individuals directly employed due to seaport activity. Re-spending of these earnings
  throughout the regional economy for purchases of goods and services is also estimated. This, in turn,
  generates additional jobs -- the induced employment impact. This re-spending throughout the region is
  estimated using a regional personal earnings multiplier, which reflects the percentage of purchases by
  individuals that are made within the Greater Fort Lauderdale area. The re-spending effect varies by
  region - a larger re-spending effect occurs in regions that produce a relatively large proportion of the
  goods and services consumed by residents, while lower re-spending effects are associated with regions
  that import a relatively large share of consumer goods and services (since personal earnings "leak out" of
  the region for these out-of-regional purchases). The direct personal earnings are a measure of the local
  impact since they are received by those directly employed by seaport activity.




                                                                                                         14




                                                                                  Exhibit 20 - 018
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 19 of 47 PageID 589



  The Local and Regional Economic Impacts of Port Everglades



          Tax impacts are payments to the state and local governments by firms and by individuals whose
  jobs are directly dependent upon and supported (induced jobs) by activity at the seaport terminals.

  1. IMPACT STRUCTURE

         Economic impacts are created throughout various business sectors of the state and local
  economies. Specifically, four distinct economic sectors are impacted as a result of activity at the seaport
  terminals. These are the:

              ▪    Surface Transportation Sector;
              ▪    Maritime Services Sector;
              ▪    Related Shippers/Consignees Sector; and
              ▪    Port Everglades Department.

          Within each sector, various participants are involved. Separate impacts are estimated for each of
  the participants. A discussion of each of the economic impact sectors is provided below, including a
  description of the major participants in each sector.

  1.1. The Surface Transportation Sector

          The surface transportation sector consists of both the railroad and trucking industries. The
  trucking firms and railroads are responsible for moving the various cargoes between the seaport
  terminals and the inland origins and destinations. Also included is the pipeline transportation of
  petroleum products received at the Port and destined for airports and end users within the region.

  1.2. The Maritime Services Sector

          This sector consists of numerous firms and participants performing functions related to the
  following maritime services:

               ▪   Maritime Cargo Transportation;
               ▪   Vessel Operations;
               ▪   Cargo Handling; and
               ▪   Federal, State and Local Government Agencies.




                                                                                                          15




                                                                                   Exhibit 20 - 019
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 20 of 47 PageID 590



  The Local and Regional Economic Impacts of Port Everglades



         A brief description of the major participants in each of these four categories is provided below:

             ▪   Maritime Cargo Transportation

                 Participants in this category are involved in arranging for inland and water
                 transportation for export or import freight. The freight forwarder/customs broker is
                 the major participant in this category. The freight forwarder/customs broker arranges
                 for the freight to be delivered between the terminals and inland destinations, as well as
                 the ocean transportation. This function performed by freight forwarders and
                 customshouse brokers is most prevalent for containerized and general cargo
                 commodities.

             ▪   Vessel Operations

                 This category consists of several participants. The steamship agents provide a number
                 of services for the vessel as soon as it enters the port. The agents arrange for medical
                 and dental care of the crew, for ship supplies as well as payment of various expenses
                 including Port Everglades Department charges. The agents are also responsible for
                 vessel documentation. In addition to the steamship agents arranging for vessel services,
                 those providing the services include:

                 -       Chandlers - supply the vessels with ship supplies (food, clothing, nautical
                         equipment, etc.);

                 -       Towing firms - provide the tug service to guide the vessel to and from port;

                 -       Pilots - assist in navigating the vessels to and from Port Everglades’ maritime
                         terminals;

                 -       Bunkering firms - provide fuel to the vessels;

                 -       Marine surveyors - inspect the vessels and the cargo; and

                 -       Shipyards/marine construction firms - provide repairs (either emergency or
                         scheduled) as well as marine pier construction and dredging.

             ▪   Cargo Handling

                 This category involves the physical handling of the cargo at the terminals between the



                                                                                                       16




                                                                                 Exhibit 20 - 020
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 21 of 47 PageID 591



  The Local and Regional Economic Impacts of Port Everglades


                land and the vessel. Included in this category are the following participants:

                -      Longshoremen & dockworkers - include members of the International
                       Longshoremen's Association (ILA), as well as the Teamsters Union and those
                       dockworkers with no union affiliation that are involved in the
                       loading/unloading of cargo from the vessels, as well as handling the cargo prior
                       to loading and after unloading;

                -      Stevedoring firms - manage the longshoremen and cargo-handling activities.
                       Stevedoring services at Port Everglades are provided by private stevedoring
                       companies franchised by Broward County;

                -      Cargo terminal operators - provide services to operate the maritime terminals,
                       track cargo movement and provide security where cargo is loaded and off-
                       loaded, as well as the petroleum terminal and pipeline operators which includes
                       petroleum tank farm operations;

                -      Warehouse operators - store cargo after discharge or prior to loading and
                       consolidate cargo units into shipment lots. In many cases the freight forwarders
                       and consolidators are also involved in warehousing activity;

                -      Foreign Trade Zone (FTZ) tenants - operate facilities in the Port Everglades
                       Foreign Trade Zone and in non-contiguous FTZ’s in Broward County
                       established under Port Everglades’ FTZ.

            ▪   Government Agencies

                This service sector involves federal, state and local government agencies that perform
                services related to cargo handling and vessel operations at the Port. Department of
                Homeland Security (DHS), which includes U.S. Customs and Border Protection (CBP),
                U.S. Immigration and Customs Enforcement (ICE) and U.S. Coast Guard, U.S.
                Department of Labor, U.S. Department of Agriculture and the U.S. Army Corps of
                Engineers, are involved. These services are provided by the government offices located
                in the Greater Fort Lauderdale area. The Broward Sheriff’s Office (BSO), including
                fire/rescue department and Florida Department of Law Enforcement (FDLE) are also
                included in this group.

  1.3. Related Shipper/Consignees of Port Everglades Sector

         Related jobs consist of jobs with related shippers/consignees shipping and receiving cargo



                                                                                                    17




                                                                               Exhibit 20 - 021
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 22 of 47 PageID 592



  The Local and Regional Economic Impacts of Port Everglades


  through the public cargo terminals at Port Everglades. While these impacts are generated by all
  commodities, the majority of these users are attributed to containerized import and export cargo
  through the Port. Only the respective user’s industry activity that can be linked to the movement of
  cargo (either raw materials or finished products) through Port Everglades is considered in this related
  user impact - it does not include the value of the cargo itself.

  1.4. Port Everglades Department

            The Port Everglades Department includes those individuals employed by Broward County
  whose purpose is to oversee port activity at the port’s cargo and cruise terminals. The seaport
  department provides basic infrastructure, establishes usage rules and tariff rates, markets the seaport
  facilities, and negotiates long-term agreements and leases. The Port’s Operations Division controls
  berthing and provides Harbormaster and line handling services. The Port Everglades Department is an
  enterprise fund which operates from user fees and not taxes.

  2. COMMODITIES INCLUDED IN THE ANALYSIS

          A major use of an economic impact analysis is to provide a tool for port development planning.
  As a port grows, available land and other resources for port facilities become scarce, and decisions must
  be made as to how to develop the land and utilize the resources in the most efficient manner. Various
  types of facility configurations are associated with different commodities. For example, containers,
  automobiles and RO/RO require a large amount of paved, open storage space, while certain types of
  break bulk cargoes such as steel coil requires covered storage. Perishable commodities require
  temperature-controlled warehouses and some dry bulk cargo requires covered storage and special dust
  removing equipment, while tank farms are needed to store liquid bulk cargo.

          An understanding of the commodity's relative economic value in terms of employment and
  income to the local community, the cost of providing the facilities, and the relative demand for the
  different commodities is essential in making future port development plans. Because of this need for
  understanding relative commodity impacts, economic impacts are estimated for the following
  commodities handled at the public and private cargo terminals:

          ▪    Containers (dry and refrigerated) – Containerized cargo moved to/from vessel via crane or
               driven onto/off vessels while container is still on a truck chassis;
          ▪    Steel (Coils and Rebar – breakbulk (non-containerized) steel products handled at the
               terminal by various lifting methods;
          ▪    OEM Autos – Original Equipment Manufacturers new automobiles that are Roll-on/Roll-
               off cargoes imported/exported via the Port;
          ▪    RO/RO and FLO/FLO – breakbulk cargo that is defined as Roll-on/Roll-off Float-
               on/Float-off indicating which is driven or floated onto/off vessels including used and



                                                                                                        18




                                                                                  Exhibit 20 - 022
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 23 of 47 PageID 593



  The Local and Regional Economic Impacts of Port Everglades


                  privately-owned automobiles, buses, tractors, trucks and yachts (yachts may be lifted or also
                  designated as Float-on/Float-off (FLO/FLO);
          ▪       Gypsum – bulk cargo discharged from vessel by conveyor or pneumatic discharge system;
          ▪       Cement – bulk cargo discharged from vessel by conveyor or pneumatic discharge system;
          ▪       Other Dry Bulk – other dry bulk cargoes not specified; and
          ▪       Petroleum Products – liquid bulk cargoes including jet fuel, gasoline, and oils discharged
                  from vessels by pumps attached to vessel and ethanol arriving by rail for blending.

          It should be emphasized that commodity-specific impacts are not estimated for each of the
  economic sectors described in Section II.1. Specific impacts could not be allocated by individual
  commodities with any degree of accuracy for maritime construction, ship repair, or the state and Federal
  government due to the fact that it is difficult to estimate the percentage of resources that are dedicated
  to one commodity over another. For example, maritime construction may occur at a terminal that is
  multi-use and cannot be attributed to a specific commodity. Similarly, law enforcement and security
  operations at the port cannot be attributed to a single commodity.

  3. MARITIME CARGO EMPLOYMENT IMPACTS

          The employment generated by maritime cargo activity at Port Everglades is estimated.

      ▪   First, the total employment that is in some way related to the activities at cargo terminals is
          estimated from the interviews and data collection process of 259 tenants and service providers
          and tenants and FY2019 data provided by the Port Everglades Department as described in the
          methodology;

      ▪   Second, the subset of total employment that is judged to be totally dependent (i.e., direct jobs)
          on port activity is analyzed as follows:

              -      The direct job impact is estimated by detailed job category, i.e., trucking,
                     ILA/dockworkers, freight forwarders/customshouse brokers/warehouse and
                     consolidators, steamship agents, chandlers, surveyors, etc;

              -      The direct job impact is estimated for each of the key commodities/commodity groups;

              -      The direct job impact is estimated based on the residency of those directly employed;

      ▪   Induced and indirect jobs are estimated;

      ▪   Finally, jobs related to the maritime activity at the cargo terminals are described.



                                                                                                            19




                                                                                     Exhibit 20 - 023
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 24 of 47 PageID 594



  The Local and Regional Economic Impacts of Port Everglades


         It is estimated that 205,843 jobs are directly or indirectly generated by port activities at the cargo
  terminals within Port Everglades Jurisdictional Area (PJA). Of the 205,843 jobs:

       ▪    7,070 jobs are directly generated by activities at the cargo terminals and if such activities should
            cease, these jobs would be discontinued over the short-term.

       ▪    5,426 jobs (induced jobs) are supported by the local purchases of the 7,070 individuals directly
            generated by port activity at the cargo terminals. An additional 5,613 indirect jobs were
            supported by $564.7 million of purchases in the local and regional economy by firms providing
            direct cargo handling and vessel services.

       ▪    187,734 jobs related to cargo imported and exported over the docks at Port Everglades. These
            jobs are supported in the state’s manufacturing and retail and wholesale and distribution
            industries and the in-state industries supporting the movement and distribution of all
            commodities, primarily concentrated with containerized cargo imports and exports using the
            seaport terminals for shipment and receipt of cargo.

  3.1. Direct Maritime Cargo Job Impacts

          In FY2019, 26.4 million tons of cargo (including 832,548 tons of railed petroleum products)
  moved via Port Everglades. Of this, containerized activity accounted for 1,053,078 TEUs, recording the
  sixth consecutive year the Port has surpassed 1 million TEUs. As a result of this activity, 7,070 full-time
  jobs were directly created.2 In this section the jobs are analyzed in terms of:

            ▪     Distribution by job category;
            ▪     Distribution by commodity group; and
            ▪     Distribution by county and state of residency.

            These distributions are developed in more detail below.

  3.1.1. Job Impacts by Category

          Exhibit II-2 presents the distribution of the 7,070 direct cargo jobs by type of job. The exhibit
  indicates that the majority of direct jobs are with trucking jobs (3,182) moving cargo to and from the
  terminals, followed by ILA/dockworkers (670), warehouses/consolidators/freight forwarders (615),
  maritime service providers (555), then terminal operators/stevedores (470).


  2Jobs are measured in terms of full-time worker equivalents. If a worker is employed only 50 percent of the time by activity at Port
  Everglades cargo terminals, then this worker is counted as .5 jobs.




                                                                                                                                  20




                                                                                                      Exhibit 20 - 024
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 25 of 47 PageID 595



  The Local and Regional Economic Impacts of Port Everglades


              Exhibit II-2: FY2019 Cargo Employment Impacts by Sector and Job Category
               SECTOR                                                       DIRECT JOBS
              SURFACE TRANSPORTATION
                        RAIL                                                            224
                        TRUCK                                                         3,182
              MARITIME SERVICES
                        TERMINAL EMPLOYEES                                             470
                        ILA/DOCKWORKERS                                                670
                        TOWING/BARGE                                                    76
                        PILOTS                                                          28
                        AGENTS                                                         189
                        MARITIME SERVICES                                              555
                        WAREHOUSING/CONSOLIDATORS/FORWARDERS                           615
                        GOVERNMENT                                                     365
                        MARINE CONSTRUCTION/DREDGING                                    89
                        FTZ                                                            357
              BANKING/INSURANCE/LAW                                                     24
              PORT EVERGLADES DEPARTMENT                                               226
                                                                   TOTAL              7,070
  Totals may be rounded.


  3.1.2. Direct Job Impacts by Commodity

          Most of the 7,070 jobs considered to be generated by port activity can be associated with the
  handling of specific commodities or commodity groups. Certain employment categories such as
  government employees and employees with maritime construction and ship repair cannot be identified
  with a specific commodity. As a result, employment in these groups (which totaled 1,179) was not
  allocated to commodity groups. Exhibit II-3 presents the relative employment impacts in terms of
  commodity groups.




                                                                                                    21




                                                                              Exhibit 20 - 025
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 26 of 47 PageID 596



  The Local and Regional Economic Impacts of Port Everglades


              Exhibit II-3: FY2019 Distribution of Direct Cargo Job Impact by Commodity
                                                                       DIRECT
                           COMMODITY                                    JOBS
                           CONTAINERS                                        3,210
                           REEFER                                              289
                           STEEL COILS/REBAR                                    35
                           OEM AUTOS                                            38
                           RO/RO                                                68
                           GYPSUM                                               12
                           CEMENT                                              103
                           OTHER DRY BULK                                      101
                           PETROLEUM PRODUCTS                                2,035
                           NOT ALLOCATED                                     1,179
                                                         TOTAL               7,070
  Totals may be rounded.

           The movement of containerized cargo (including reefer containers) creates the largest number of
  direct jobs, 3,210 as well as 289 reefer containerized jobs, followed by the movement and distribution of
  finished petroleum products (2,035 jobs). The majority of the remaining direct jobs are supported by the
  movement of cement, other dry bulk commodities and steel and ro-ro cargoes.

  3.1.3. Distribution of Direct Cargo Jobs by Place of Residency

          To underscore the geographic scope of the impacts generated by the cargo terminals, Exhibit II-
  4 presents the distribution of the 7,070 direct jobs by place of residency. The geographic employment
  analysis is estimated based on the results of the interviews conducted in FY2019 with the maritime
  community. As this exhibit indicates, 72.3% of the direct job holders reside in Broward County,
  followed by about 23.5% residing in Miami-Dade County.




                                                                                                        22




                                                                                  Exhibit 20 - 026
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 27 of 47 PageID 597



  The Local and Regional Economic Impacts of Port Everglades


            Exhibit II-4: FY2019 Distribution of Direct Cargo Jobs by Place of Employment
                         JURISDICTION                 SHARE          DIRECT JOBS
                         Broward County                   72.3%               5,109
                         Miami-Dade County                23.5%               1,659
                         Palm Beach County                 2.5%                 176
                         Collier County                    0.1%                   8
                         Hendry County                     0.1%                   6
                         Other FL                          0.5%                  35
                         Other US                          1.1%                  77
                                         TOTAL           100.0%               7,070
          Totals may be rounded.

          Exhibit II-5 illustrates the distribution of the residency of the direct jobs within Broward
  County. Of those residing in Broward County, about 51% reside in Fort Lauderdale, followed by 13.8%
  residing in Hollywood and 7.7% in Pompano Beach.

        Exhibit II-5: FY2019 Distribution of Direct Jobs by Jurisdiction within Broward County
                             JURISDICTION             SHARE          DIRECT JOBS
                        Fort Lauderdale                   51.3%              2,622
                        Hollywood                         13.8%                703
                        Pompano Beach                      7.7%                392
                        Davie                              5.4%                274
                        Cooper City                        4.3%                220
                        Weston                             4.1%                207
                        Pembroke Pines                     3.7%                189
                        Dania Beach                        2.3%                115
                        Sunrise                            2.2%                110
                        Coral Springs                      1.8%                 93
                        Deerfield Beach                    1.1%                 54
                        Plantation                         0.9%                 45
                        Hallandale Beach                   0.7%                 36
                        Margate                            0.3%                 16
                        Coconut Creek                      0.3%                 13
                        Lauderhill                         0.2%                 12
                        Other                              0.1%                  8
                        Total                              100%              5,109
          Totals may be rounded.

  3.2. Induced Jobs

           The 7,070 directly employed individuals due to activity at the cargo terminals received wages and
  salaries, a part of which was used to purchase local goods and services such as food, housing, clothing,


                                                                                                         23




                                                                                  Exhibit 20 - 027
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 28 of 47 PageID 598



  The Local and Regional Economic Impacts of Port Everglades


  transportation services, etc. As a result of these local purchases, 5,426 jobs in the regional economy
  were supported. The majority of the induced jobs are with local and regional private sector social
  services, business services, educational services and state and local government agencies, followed by
  jobs in the food and restaurant sector, and then jobs in the construction and home furnishings sector.

  3.3. Indirect Jobs

           In addition to the induced jobs generated by the purchases by directly employed individuals, the
  firms providing the direct services and employing the 7,070 direct jobs make local purchases for goods
  and services. These local purchases by the firms dependent upon the cargo facilities generate additional
  local jobs - indirect jobs. Based on the interviews with the 259 firms, these firms made an estimated
  $564.7 million of local and in-state purchases in FY2019. These direct local purchases created an
  additional 5,613 indirect jobs in the local economy.

  3.4. Related User (Shipper/Consignee) Jobs

          It is estimated that about 187,734 jobs are supported in Florida with shippers/consignees that
  use Port Everglades. It is important to emphasize that the user jobs are supported by the cargo moving
  only via Port Everglades in FY2019, and do not include jobs supported by cargo moving via other ports
  that are consumed or produced by in-state shippers/consignees and manufacturers.

          To estimate the related user impact for containerized cargo, the average value per ton of each
  containerized imports and exports was estimated using U.S. Bureau of Census, Foreign Trade Statistics
  and Port Everglades Department data (through queries of PIERS data). The employment to value of
  output coefficient for the retail sector related to the exported and imported containerized cargoes was
  then computed from Bureau of Economic Analysis, Regional Input-Output Model (RIMS II) for the
  state of Florida. To estimate the related containerized cargo jobs, the average value per ton of
  containerized cargo was multiplied by the tons handled at the Port. The job coefficient was next
  multiplied by the value of the containerized cargo moving via the Port to estimate the related jobs with
  exported and imported containerized cargo. The value was adjusted to reflect retail margins.

          For breakbulk cargoes, the associated consuming and producing industries were identified with
  each commodity. For example, for imported iron and steel products, relationships were developed to
  convert the dollar value of these imported materials into a dollar value of output in the key consuming
  industries, which include construction and metal fabrication industries. Relationships between the
  values of inputs to the value of outputs in these industries were estimated using latest data available
  (2012 Series) from the U.S. Bureau of Census, including Census of Manufacturing and Census of
  Construction. These ratios were then used to convert the dollar value of the imported breakbulk and
  bulk cargoes, including petroleum into a dollar value of output in the consuming industries in the state.
  Using the respective jobs to value of output multipliers for these industries from the Bureau of



                                                                                                        24




                                                                                  Exhibit 20 - 028
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 29 of 47 PageID 599



  The Local and Regional Economic Impacts of Port Everglades


  Economic Analysis, Regional Input-Output Modeling System (RIMS II 2007/2016) model, the value of
  the breakbulk and bulk cargoes (i.e., steel products, cement, gypsum and petroleum) moving via the Port
  and remaining in (or produced in) the state of Florida was converted into related shipper/consignee jobs
  with these users and associated supporting industries within the state.

          Finally, the direct, induced and indirect port sector job impacts associated with each of the
  cargoes for which related shipper/consignee jobs were estimated were subtracted from the total related
  jobs (by commodity and cargo type) to avoid double counting, as the related shipper/consignee jobs
  include job impacts at each stage of handling the imported and exported cargo, such as the port activity
  and the trucking and rail activity to move the cargo to and from the Port and the induced and indirect
  jobs associated with the direct port activity.


  4. TOTAL ECONOMIC OUTPUT, BUSINESS REVENUE, INCOME AND TAX IMPACTS

           The 26.4 million tons of containerized, bulk (dry and liquid) and neo-bulk cargo handled at the
  cargo terminals (including the nearly 832,500 tons of railed petroleum products) included in the study
  generated revenue for firms in each of the economic sectors. For example, revenue is received by the
  railroads, the trucking companies and pipelines within the surface transportation sector as a result of
  moving export cargo to the seaport terminals and distributing the imported commodities inland after
  receipt at the cargo terminals. The firms in the maritime services sector receive revenue from arranging
  for transportation services, cargo handling, providing services to vessels in port and repairs to vessels
  calling the port facilities. The Port Everglades Department receives revenue from terminal leases and
  port charges such as wharfage and dockage assessed on cargo and vessels. In addition, revenue is
  received by shippers/consignees from the sales of cargo shipped or received via the seaport cargo
  terminals and from the sales of products made with raw materials received through the terminals. Since
  this chapter is concerned with the revenue generated from providing maritime services, the
  shipper/consignee revenue (i.e., the value of the cargo shipped or received through the seaport
  terminals, as well as the value of the products produced by the port-dependent shippers/consignees) will
  be excluded from the remaining discussion.

          The revenue generated by port activity consists of many components. For example, gross
  revenue is used to pay employee salaries and taxes, it is distributed to stockholders of the companies
  providing the vessel and cargo handling services, and it is used for the purchases of equipment and
  maintenance services. Of these components, only three can be isolated geographically with any degree
  of accuracy. These are the personal income component of revenue, which can be traced to geographic
  locations based on the residence of those receiving the income, the payment of state and local taxes, and
  the local purchases made by firms dependent upon the maritime activity. The balance of the revenue is
  distributed in the form of payments to firms located outside the Greater Fort Lauderdale area providing
  goods and services to the economic sectors and for the distribution of company profits to shareholders.



                                                                                                        25




                                                                                  Exhibit 20 - 029
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 30 of 47 PageID 600



  The Local and Regional Economic Impacts of Port Everglades


   Many of these firms and owners are located outside of the state of Florida and, thus, it is difficult to
  trace the ultimate location of the distributed revenue (other than personal income, taxes and local
  purchases). The value of output created by in-state related shippers/consignees of the Port is attributed
  to the state of Florida, and the local purchases from other firms within the state are also included in this
  user output measure, as defined by the in-state output coefficients (for the user industries) developed
  from the U.S. Bureau of Economic Analysis, Regional Input-Output Modeling System (RIMS II).

  4.1. Revenue Impact – Total Economic Activity

           The revenue impact is a measure of the total economic activity in the state that is generated by
  the cargo moving via Port Everglades. In FY2019, maritime cargo activity at the Port generated a total
  of $30.2 billion of total economic activity in the state. Of the $30.2 billion, $1.8 billion is the direct
  business revenue received by the firms directly dependent upon the Port and providing maritime
  services and inland transportation services to the cargo handled at the maritime terminals and the vessels
  calling the port. The remaining $28.4 billion represents the value of the output to the state of Florida
  that is created due to the cargo moving via Port Everglades. This includes the value added at each stage
  of producing an export cargo, as well as the value added at each stage of production for the firms using
  imported raw materials and intermediate products that flow via Port Everglades and are consumed by
  industries within the state of Florida. The balance of the discussion focuses on the $1.8 billion of direct
  business revenue generated from the provision of services to the cargo and vessels handled at Port
  Everglades.

  4.1.1. Revenue Impacts by Economic Sector/Category

          Exhibit II-6 presents the total revenue estimated to have been generated by port activity in
  FY2019. This revenue includes the revenue received by firms providing services to the commodity and
  vessel activity at the cargo terminals, and includes revenue received by trucking firms, stevedores, Port
  Everglades Department, chandlers, agents, pilots, towing companies, etc. Not included is the revenue
  from the use/value of the cargo moving via the maritime terminals, as this is included in the related
  shipper/consignee output.

          The trucking industry receives the largest revenue impact, followed by Foreign Trade Zone
  terminal operations, warehousing/freight forwarding, and then FTZ activity. It should be noted that
  the marine construction figure is tied to the level of capital construction during the period and not tied
  to a specific commodity.




                                                                                                           26




                                                                                    Exhibit 20 - 030
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 31 of 47 PageID 601



  The Local and Regional Economic Impacts of Port Everglades


                Exhibit II-6: FY2019 Direct Revenue Generated by Port Cargo Activity
              SECTOR                                                           REVENUE
                                                                                (1,000)
             SURFACE TRANSPORTATION
                       RAIL                                                        $53,939
                       TRUCK                                                      $883,533
                       PIPELINE                                                     $1,244
             MARITIME SERVICES
                       TERMINAL EMPLOYEES                                         $199,776
                       TOWING                                                      $28,309
                       PILOTS                                                       $5,731
                       AGENTS                                                       $4,618
                       MARITIME SERVICES                                           $99,271
                       WAREHOUSING/CONSOLIDATORS/FORWARDERS                       $164,504
                       GOVERNMENT                                                       NA
                       MARINE CONSTRUCTION/DREDGING                               $151,043
                       FTZ                                                        $126,021
             BANKING/INSURANCE                                                      $3,384
             PORT EVERGLADES DEPARTMENT                                           $111,333
                                                                     TOTAL      $1,832,706
         Totals may be rounded.

  4.1.2. Revenue Impacts by Commodity

         Exhibit II-7 shows the direct revenue impact by commodity. It is to be emphasized that the
  revenue received by shippers/consignees from the sales of the products (value of the commodities)
  moving via the seaport terminals is not included, since product value is determined by the demand for
  the product, not the use of the cargo terminals. Certain revenue categories such as government
  employees and employees with maritime construction and ship repair cannot be identified with a
  specific commodity. As a result, revenue in these groups (which totaled $412.6 million) was not
  allocated to commodity groups.




                                                                                                    27




                                                                              Exhibit 20 - 031
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 32 of 47 PageID 602



  The Local and Regional Economic Impacts of Port Everglades


                      Exhibit II-7: FY2019 Cargo Revenue Impacts by Commodity
                                                                    REVENUE
                        COMMODITY                                    (1000)
                        CONTAINERS                                      $879,064
                        REEFER                                          $136,450
                        STEEL COILS/REBAR                                 $3,551
                        OEM AUTOS                                         $3,260
                        RO/RO                                            $14,455
                        GYPSUM                                            $2,086
                        CEMENT                                           $16,687
                        OTHER DRY BULK                                   $16,718
                        PETROLEUM PRODUCTS                              $347,881
                        NOT ALLOCATED                                   $412,556
                                                        TOTAL         $1,832,706
         Totals may be rounded.

         As this exhibit indicates containerized cargo (dry and refrigerated) generate the largest direct
  revenue impacts, followed by petroleum products.

  5. PERSONAL EARNINGS IMPACT

          The income impact is estimated by multiplying the average annual earnings (excluding benefits)
  of each port participant, i.e., truckers, steamship agents, pilots, towing firm employees, longshoremen,
  warehousemen, etc., by the corresponding number of direct jobs in each category. The individual
  annual earnings in each category multiplied by the corresponding job impact resulted in $348.1 million
  in personal wage and salary earnings. It is important to emphasize that the average annual salary of a
  cargo port-dependent job is approximately $49,240. These relatively high paying jobs will have a
  much greater economic impact in the local economy through stimulating induced jobs than will a job
  paying lower wages.

          The impact of the re-spending of this direct income for local purchases is estimated using a
  personal earnings multiplier. The personal earnings multiplier is based on data supplied by the Bureau
  of Economic Analysis (BEA), Regional Input-Output Modeling System (RIMS II 2007/2016). The
  BEA estimates that for every one dollar earned by direct employees generated by activity at the cargo
  terminals, an additional $1.99 of personal income and consumption expenditures would be created as a
  result of re-spending the income for purchases of goods and services produced locally. Hence, a
  personal earnings multiplier of 2.99 was used to estimate the total income and consumption impact of
  $711.6 million, inclusive of the re-spending effect. This additional re-spending of the direct income
  generates the 5,592 induced job impacts.

         The 5,426 indirect job holders earned $267.4 million in wages and salaries. The 187,734 related


                                                                                                       28




                                                                                 Exhibit 20 - 032
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 33 of 47 PageID 603



  The Local and Regional Economic Impacts of Port Everglades


  shipper/consignees of the cargo moving via the Port received about $7.2 billion of personal income.
  Therefore, in FY2019, the total personal income impact and consumption impact created by Port
  Everglades ocean cargo activity is estimated at $8.5 billion.

  6. TAX IMPACTS

          State and local tax impacts are based on per employee tax burdens which are developed at the
  county, local and state jurisdictional levels. The tax per employee burdens are essentially tax indices that
  are used to allocate total taxes at each level of government to economic activity generated by the cargo
  terminals. To estimate the per employee tax indices, total taxes received at each governmental level in
  Florida was developed from the Tax Foundation, which reports total state and local taxes from all
  sources as a percent of total personal income. In addition, the figures include a proportional estimate of
  corporate taxes paid by firms.

           Direct cargo activity generated $132.8 million of state, county and local taxes. As a result of the
  economic activity created by the related shipper/consignees an additional $931.4 million of state and
  local taxes were generated for a total cargo tax impact of $1.1 billion. The state of Florida receives
  approximately 53% of the tax revenues, while the local governments received 47% of the tax impact as
  illustrated in Exhibit II-8.

                    Exhibit II-8: FY2019 Distribution of State and Local Tax Revenue
                  TAXES BY CATEGORY (millions)              STATE         LOCAL        TOTAL
               DIRECT, INDUCED & INDIRECT                      $70.4         $62.4       $132.8
               RELATED USER                                   $493.7        $437.8       $931.4
                                          TOTAL               $564.1        $500.2     $1,064.3
          Totals may be rounded.




                                                                                                           29




                                                                                    Exhibit 20 - 033
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 34 of 47 PageID 604



  The Local and Regional Economic Impacts of Port Everglades


  7. COMPARISON OF CARGO IMPACTS FY2018 TO FY2019

          The purpose of this section is to provide a comparison of the economic impacts generated by
  Port Everglades cargo activity between FY2018 and FY2019. The methodology used by Martin
  Associates to estimate the economic impacts generated by seaport activity is essentially identical to the
  methodology used to initially estimate the economic impacts of the seaport in FY2006, and therefore,
  direct comparisons can be made.

                       Exhibit II-9: Comparison of Cargo Impacts FY2018-FY2019
                                                    FY2019        FY2018       FY18-19        PERCENT
                      CATEGORY                      CARGO         CARGO        CHANGE         CHANGE
        JOBS
         DIRECT                                         7,070         7,306           (236)        -3.2%
         INDUCED                                        5,426         5,592           (166)        -3.0%
         INDIRECT                                       5,613         5,607              6          0.1%
         RELATED USER JOBS                            187,734       200,168        (12,434)        -6.2%
        TOTAL JOBS                                    205,843       218,673        (12,830)        -5.9%

        PERSONAL INCOME (1,000)
         DIRECT                                      $348,101      $358,249      ($10,148)         -2.8%
         INDUCED                                     $691,468      $711,627      ($20,159)         -2.8%
         INDIRECT                                    $267,437      $267,141          $296           0.1%
         RELATED USER INCOME                       $7,186,022    $7,668,872     ($482,850)         -6.3%
        TOTAL PERSONAL INCOME                      $8,493,028    $9,005,890     ($512,862)         -5.7%

        VALUE OF ECONOMIC ACTIVITY (1,000)
         BUSINESS SERVICES REVENUE                 $1,832,706    $1,830,680         $2,026          0.1%
         RELATED USER OUTPUT                      $28,353,608   $30,140,158    ($1,786,550)        -5.9%
        TOTAL VALUE OF ECONOMIC ACTIVITY          $30,186,314   $31,970,838    ($1,784,523)        -5.6%

        LOCAL PURCHASES (1,000)                      $564,721      $564,097          $624           0.1%

        STATE & LOCAL TAXES (1,000)
         DIRECT, INDUCED AND INDIRECT                $132,843      $135,408       ($2,565)         -1.9%
         RELATED USER TAXES                          $931,431      $992,712      ($61,281)         -6.2%
        TOTAL STATE AND LOCAL TAXES                $1,064,274    $1,128,120      ($63,846)         -5.7%
          Totals may be rounded.

          Total tonnage at Port Everglades decreased slightly from 26.5 to 26.4 million short tons
  (-0.62%), primarily due to a -7.7% decrease in containerized tonnage (correlating to a -5% decrease in
  TEUs) and -9.6 decline in breakbulk tonnage, primarily steel products. Those losses were somewhat
  offset by increases in bulk and petroleum products. Direct, induced and related jobs all decreased
  contributing to a total job loss of 12,830 (-5.9%), primarily due to the decline in containerized traffic and




                                                                                                            30




                                                                                     Exhibit 20 - 034
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 35 of 47 PageID 605



  The Local and Regional Economic Impacts of Port Everglades


  thus related jobs in the state as well as a decrease in FTZ employment over the period. Indirect jobs
  remained essentially flat, holding constant with local purchase by firms.

         Similarly, total personal income decreased by $513 million (-5.7%), again led primarily by the loss
  of wages in the related job sector. Despite business services revenue remaining essentially flat, total
  economic activity fell by $1.8 billion, reflecting the loss of related user output throughout the state.

          In addition, state and local tax revenue decreased by $63.8 million over the one-year period,
  driven especially by related user tax payments.




                                                                                                         31




                                                                                  Exhibit 20 - 035
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 36 of 47 PageID 606



  The Local and Regional Economic Impacts of Port Everglades


          III. ECONOMIC IMPACTS OF CRUISE SERVICES AT PORT EVERGLADES

           In FY2019, 902 cruise vessel calls were recorded at Port Everglades, carrying nearly 3.9 million
  passengers. It is important to note that the vast majority of these are all cruise calls by homeported
  vessels in contrast to in-transit calls. The key difference between an in-transit call and a homeport call is
  the fact that a vessel homeporting will take on passengers and supplies at Port Everglades, while a vessel
  making an intermediate in-transit call typically does not take on or discharge new passengers and neither
  does the vessel take on supplies from local chandlers and caterers, as well as use local services such as
  advertising, maintenance and repair, linen services, etc. Hence, a call by a homeported vessel will
  generate a greater economic impact than an in-transit call. Also included in the passenger and vessel call
  counts are ferry service to the Bahamas.

          To measure the economic impact of the cruise service, Martin Associates developed a cruise
  impact model for Port Everglades. The model can be used to test the sensitivity of the impacts to
  changes in the percent of passengers flying into the Fort Lauderdale-Hollywood International Airport
  versus the percent of passengers driving to the Port, the share of passengers staying in hotels prior to
  and after the cruise, the local expenditures by passengers while in hotels either before or after the cruise,
  and the local purchases by the cruise lines for food, liquor, and other supplies and services. The impact
  of changes in the mix of the size of vessels and the number of cruises by size of vessel and itinerary can
  also be evaluated using the model.

  1. ECONOMIC IMPACT STRUCTURE

          Cruise service related to the homeporting of a vessel contributes to the local and regional
  economies by providing employment and income to individuals, tax revenues to local and state
  governments, and revenue to businesses engaged in providing operational services and supplies to the
  vessels and passengers. The flow of cruise industry-generated economic impacts throughout an
  economy creates four separate and non-additive types of impacts. These four types of impacts are:

      ▪    Employment Impact – represents the number of full-time equivalent jobs generated by cruise
           activity at Port Everglades. This consists of jobs directly generated by the homeporting of
           cruise vessels as well as induced jobs, or jobs created in the Greater Fort Lauderdale area due to
           the purchase of goods and services by those individuals directly dependent upon cruise activity.

      ▪    Income Impact - the level of earnings associated with the jobs created by cruise activity and
           adjusted to reflect re-spending throughout the economy.

      ▪    Revenue Impact - the sales generated by firms engaged in supplying services and materials to
           the vessels while in port, as well as firms in the Greater Fort Lauderdale area visitor industry that
           supply services to cruise passengers staying in hotels before and after the cruise. The value of



                                                                                                             32




                                                                                     Exhibit 20 - 036
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 37 of 47 PageID 607



  The Local and Regional Economic Impacts of Port Everglades


         the cruise ticket is not included as a revenue impact except for the cruise service based in Fort
         Lauderdale that provides ferry service to the Bahamas.

     ▪   Tax Impacts – includes the state and local tax revenues generated by cruise activity. These are
         taxes paid by individuals directly dependent upon the cruise activity.

         The methodology used to estimate these impacts is described in the following section.

  2. ECONOMIC IMPACT OF HOMEPORT CALLS

         Homeport activity at Port Everglades affects two sectors of the local and regional economy:

         ▪       Maritime Service Sector; and
         ▪       Visitor Industry Sector.

          Separate impacts are estimated for each of the various economic categories supplying goods and
  services to the cruise ships and passengers. A discussion of each of the impact categories is provided
  below.

         The typical expenditure profile of a cruise line while in port provides an understanding of the
  types of firms involved in providing goods and services to the vessel and its passengers. These
  expenditure categories are:

     ▪   Food and Beverage - This category includes wholesale food and liquor distributors. It is to be
         emphasized that in some cases the non-perishable food brought on board at the beginning of a
         cruise is not necessarily purchased locally, but based on contractual relationships and is trucked
         in from out of the area. Similarly, in some cases, liquor is purchased from in-bond warehouses,
         and not from local distributors. Interviews with the cruise operators identified the amount spent
         locally.

     ▪   Logo Items - These items are typically purchased under contract and are trucked into the port of
         embarkation. Therefore, no local impact is estimated.

     ▪   Flowers - Local wholesale flower distributors supply flowers for each cruise.

     ▪   Public Relations and Advertising - Contracts are usually developed with local advertising firms
         to promote the cruise. This is especially the case for the local cruises providing daily ferry
         services.




                                                                                                        33




                                                                                  Exhibit 20 - 037
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 38 of 47 PageID 608



  The Local and Regional Economic Impacts of Port Everglades


     ▪   Parking – The Port parking management company provides parking services for the cruise
         passengers.

     ▪   Taxis/buses - Local taxis and buses provide transportation between the airport and the ship or
         between the hotel and the ship for air/sea passengers.

     ▪   Security - Security services are hired while the ship is in port.

     ▪   Linen services - Contracts are developed with local laundries for linen and laundry services.

     ▪   Pilots – State licensed and locally based operators guide the cruise ships into the terminal.

     ▪   Tugs - Tug services are required for certain cruise ships to assist in docking and undocking.
         However, most cruise vessels require minimal, if any, tug assists.

     ▪   Stevedoring - Required in loading and unloading baggage and ship stores.

     ▪   Linehandling – (Provided by the Port Everglades Department) securing and unsecuring the
         vessel to the dock

     ▪   Local and Regional Travel Agencies - Local travel agencies will receive a commission from ticket
         sales to area residents.

     ▪   Waste Disposal - Solid waste and other refuse that cannot be discharged at sea will be disposed
         by local refuse collectors.

     ▪   Bunkers - Fuel will be purchased from local bunkering companies.

     ▪   Water- Some potable water purchased locally prior to departure.

     ▪   Visitor Industry - In addition to the impacts generated by direct vessel purchases, 51.4% of
         cruise passengers stay in hotels either before or after the cruise. These individuals will typically
         purchase incidental retail items before or after the cruise and eat in local hotel restaurants while
         in the Greater Fort Lauderdale area. Also, these air/sea passengers will take commercial
         transportation from the airport to the hotel or ship, as well as between the hotel and the ship
         and throughout the city. In addition to passengers impacting the local visitor industry, the ship's
         crew will also impact the local industry. For example, the crew will likely purchase personal
         incidentals while in port. Also, a portion of the crew could be rotated on each sailing. The new
         crew may stay in a local hotel upon arrival, while the departing crew may also stay in a hotel
         prior to leaving the area. The crews of the daily sails are treated as based in Fort Lauderdale.



                                                                                                          34




                                                                                   Exhibit 20 - 038
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 39 of 47 PageID 609



  The Local and Regional Economic Impacts of Port Everglades


          In addition, the passengers arriving via the Fort Lauderdale-Hollywood International Airport
  also generate impacts on site at the airport, including jobs with airlines (ticket agents, baggage,
  concessions, taxis, security, etc.). To estimate the impact on the Airport, Martin Associates used average
  impact ratios developed from our numerous airport impact studies conducted for such airports as Miami
  International Airport, Atlanta Hartsfield International Airport, Washington Dulles and Reagan National
  Airports, Baltimore-Washington International Airport, San Francisco International Airport, and Seattle-
  Tacoma International Airport.

           The economic impact analysis of cruise service at Port Everglades is based on a survey of cruise
  lines serving Port Everglades in 2015. Data was also collected from the Port Everglades Department as
  well as Martin Associates’ in-house databases developed from previous Port Everglades impact analyses.

          The interviews of cruise lines focused on typical expenditure profiles of a vessel while in port as
  well as the percent of crew that are rotated on/off during each sailing. Incidental expenses by crew
  while in port were also estimated from the interviews as well as in-house data.

          Passenger characteristics such as the percent of passengers that are air/sea versus drive-in, the
  percent of visitor versus local passengers, and the share of passengers spending a pre/post night in Fort
  Lauderdale and key landside expenses (e.g. hotel, food and retail) were developed from a passenger
  survey conducted by AECOM which entailed a survey of nearly 1,850 Port Everglades passengers
  conducted in March, 2015.

         The induced impacts are based on the expenditure profile of residents in the Miami-Fort
  Lauderdale area, as estimated by the U.S. Bureau of Labor Statistics, "Consumer Expenditure Survey
  2016-2017" (the latest available at the time of this report). This survey indicates the distribution of
  consumer expenditures over key consumption categories for Greater Fort Lauderdale area residents.
  The consumption categories are:

          ▪    Housing;
          ▪    Food at Restaurants;
          ▪    Food at Home;
          ▪    Entertainment;
          ▪    Health Care;
          ▪    Home Furnishings; and
          ▪    Transportation Equipment and Services.

          The estimated consumption expenditure generated as a result of the re-spending impact is
  distributed across these consumption categories. Associated with each consumption category is the
  relevant retail and wholesale industry. Jobs to sales ratios in each industry are then computed for the
  Greater Fort Lauderdale area, and induced jobs are estimated for the relevant consumption categories.



                                                                                                          35




                                                                                   Exhibit 20 - 039
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 40 of 47 PageID 610



  The Local and Regional Economic Impacts of Port Everglades


  It is to be emphasized that induced jobs are only estimated at the retail and wholesale level, since these
  jobs are most likely generated in the Greater Fort Lauderdale area. Further levels of induced jobs are
  not estimated since it is not possible to defensibly identify geographically where the subsequent rounds
  of purchasing occur.

          The “Consumer Expenditure Survey” does not include information to estimate the job impact
  with supporting business services, legal, social services, state and local governments, and educational
  services. To estimate this induced impact, a ratio of state of Florida employment in these key service
  industries to total state of Florida employment is developed. This ratio is then used with the direct and
  induced consumption jobs to estimate induced jobs with business/financial services, legal, educational,
  governmental and other social services.

          The indirect impacts are estimated based on the local purchases by the directly dependent firms,
  combined with indirect job, income and revenue coefficients for the supplying industries in the state of
  Florida as developed for Martin Associates by the U.S. Bureau of Economic Analysis, Regional
  Input/Output Modeling System.

           The cruise service impact model provides a tool by which the Port can evaluate changes in the
  types of cruises being offered, the size of vessels deployed, the number of passengers per cruise, the
  share of passengers staying overnight in the Greater Fort Lauderdale area hotels prior to or after the
  cruise, and the number of one day cruises and multi-day cruises. The cruise model can also be used to
  quantify the potential impact of new services, by size of vessel and type of cruise. Finally, the cruise
  impact model along with the maritime cargo model can be used to evaluate the economic impact of a
  seaport terminal for use as a cruise terminal versus a cargo terminal.

  3. CRUISE SERVICE IMPACT MODEL

          In order to assess the economic impacts of potential cruise business at Port Everglades, Martin
  Associates developed a spreadsheet framework, which can be used to assess the impacts of changes in
  such factors as:

      ▪ Number of cruise vessel calls;
      ▪ Number of passengers;
      ▪ Passenger characteristics:
         ▪       Local expenditures;
         ▪       Local residents versus tourists;
         ▪       Length of pre/post night stay in the Greater Fort Lauderdale area;
     ▪ Size of crew; and
     ▪ Size of vessel.
  This model will estimate the impacts of current cruise operations at Port Everglades.



                                                                                                         36




                                                                                  Exhibit 20 - 040
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 41 of 47 PageID 611



  The Local and Regional Economic Impacts of Port Everglades


  4. PORT EVERGLADES CRUISE OPERATIONS FY2019

          During the FY2019 cruise season, 902 cruises called the Port carrying nearly 3.9 million total
  embarking and debarking passengers, or nearly 1.9 million actual unique embarking passengers (not
  including transit passengers). The cruise operations at Port Everglades are divided into conventional
  multi-day cruises as well as daily ferry operations. Exhibit III-1 illustrates the FY2019 cruise season by
  type of cruise and cruise line.

                     Exhibit III-1: FY2019 Cruise Calls and Passengers by Cruise Line
                                 CRUISE LINE       CALLS    PASSENGERS
                          MULTI-DAY
                           ROYAL CARIBBEAN             212     1,662,377
                           PRINCESS                    112       612,056
                           HOLLAND AMERICA             126       459,194
                           CARNIVAL                      55      393,645
                           CELEBRITY                   115       579,914
                           COSTA                          9       39,974
                           CUNARD/SEABOURN/CRYSTAL       23       22,004
                           OCCASIONAL/OTHER              12        3,898
                                 MULTI-DAY SUBTOTAL             664       3,773,062

                          DAILY
                           JAUME I                              238         119,153
                                       DAILY SUBTOTAL           238        119,153
                                                TOTAL           902       3,892,215
  Source: Port Everglades Department; Totals may be rounded.




                                                                                                         37




                                                                                  Exhibit 20 - 041
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 42 of 47 PageID 612



  The Local and Regional Economic Impacts of Port Everglades


         Based on the results of the March, 2015 passenger survey conducted by AECOM, approximately
  51.4% of the Port Everglades cruise passengers arrived to the Port from a hotel. Over 23% of
  passengers arrived to the cruise terminal from an airport (FLL, MIA or PBI), while 17.5% originated
  from a private residence as depicted in Exhibit III-2.

                        Exhibit III-2: Origin of Port Everglades Cruise Passengers
                                            ORIGIN             PERCENT
                                   HOTEL                            51.4%
                                   FLL                              21.4%
                                   OWN HOME                         17.5%
                                   ANOTHER'S HOME                    4.5%
                                   OTHER                             2.7%
                                   MIA                               1.6%
                                   NOT SPECIFIED                     0.7%
                                   WORK/OFFICE                       0.2%
                                   PBI                               0.1%
                                                     TOTAL         100.0%
          Source: AECOM 2015 Passenger Survey Data; Totals may be rounded.

         As illustrated in Exhibit III-3, approximately 29.5% of the cruise passengers arrived to the cruise
  terminal by taxi, while 27.9% and 17.9% arrived by hotel shuttle and personal vehicle respectively.

                            Exhibit III-3: Mode of Access by Cruise Passengers
                                   MODE OF ACCESS                  PERCENT
                            TAXI                                       29.5%
                            HOTEL SHUTTLE                              27.9%
                            OWN PERSONAL VEHICLE                       17.9%
                            CRUISE BUS                                  5.4%
                            OTHER                                       4.8%
                            PRE-ARRANGED VAN                            4.2%
                            RENTAL CAR                                  3.8%
                            DROPPED OFF                                 3.6%
                            PARKING SHUTTLE                             2.8%
                            PUBLIC BUS                                  0.1%
                                                             TOTAL    100.0%
          Source: AECOM 2015 Passenger Survey Data; Totals may be rounded.




                                                                                                         38




                                                                                  Exhibit 20 - 042
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 43 of 47 PageID 613



  The Local and Regional Economic Impacts of Port Everglades


  5. ECONOMIC IMPACTS OF CRUISE SERVICE AT PORT EVERGLADES

         The economic impact of the 902 cruise vessel calls in FY2019 at Port Everglades is presented in
  Exhibit III-4 and described in the subsequent sections.

            Exhibit III-4: FY2019 Economic Impact of Cruise Operations at Port Everglades
                      CATEGORY                    CRUISE          AIRPORT           TOTAL
              JOBS
               DIRECT                                   5,367              600          5,967
               INDUCED                                  2,937              169          3,106
               INDIRECT                                 2,717            1,439          4,157
              TOTAL                                   11,021             2,209         13,229

              PERSONAL INCOME (1,000)
               DIRECT                               $164,255          $12,635        $176,890
               INDUCED                              $290,911          $12,757        $303,668
               INDIRECT                              $89,673          $42,684        $132,357
              TOTAL                                 $544,839          $68,076        $612,915

              BUSINESS REVENUE (1,000)            $1,411,756         $607,692      $2,019,448

              LOCAL PURCHASES (1,000)               $107,185          $78,408        $185,593

               STATE/LOCAL TAXES (1,000)             $62,502            $6,331        $68,834
          Totals may be rounded.


  6. JOB IMPACTS

          The cruise activity at Port Everglades created 13,229 total jobs for Greater Fort Lauderdale area
  residents in FY2019. Of these 13,229 jobs, 5,967 were direct jobs, 3,106 induced jobs were supported in
  the Greater Fort Lauderdale area as the result of the purchases of the 5,967 direct jobs holders, while
  another 4,157 indirect jobs were supported in local industries that supply services and goods to the
  tourism industry catering to the passengers as well as to the chandlers and other firms supplying services
  and goods to the vessels while in Port.




                                                                                                         39




                                                                                  Exhibit 20 - 043
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 44 of 47 PageID 614



  The Local and Regional Economic Impacts of Port Everglades


  7. PERSONAL INCOME IMPACT

          The 5,967 direct job holders received $176.9 million of direct wages and salaries, for an annual
  salary of cruise-related port dependent job of about $29,640. As the result of the purchases made locally
  with this income, (which supported the 3,106 induced jobs in the Greater Fort Lauderdale area) an
  additional $303.7 million of local income and consumption expenditures were created in the Greater
  Fort Lauderdale area. The 4,157 indirectly employed workers were paid $132.4 million, for a total wage
  and salary income impact of $612.9 million, including the consumption impact.

  8. BUSINESS REVENUE

          Local businesses supplying food, beverages, and services to the cruise lines and the services
  supplied at the Fort Lauderdale-Hollywood International Airport received $2 billion of business
  revenue. In addition, in order to support the services and goods supplied to the cruise lines by these
  firms, another $185.6 million of local purchases in the Greater Fort Lauderdale area were made by those
  firms providing direct services to the cruise lines. These local purchases supported the 4,157 indirect
  jobs in the local economy.

  9. TAX REVENUE

           Finally, as the result of cruise activity at Port Everglades during the FY2019 cruise season, $68.8
  million of state and local tax revenue was collected. Exhibit III-5 presents the breakdown of state and
  local taxes.

                   Exhibit III-5: FY2019 Distribution of State and Local Tax Revenue
                 TAXES BY CATEGORY (millions)               STATE         LOCAL        TOTAL
              CRUISE                                           $33.1         $29.4       $62.5
              AIRPORT                                           $3.4          $3.0        $6.3
                                         TOTAL                 $36.5         $32.4       $68.8
          Totals may be rounded.




                                                                                                           40




                                                                                    Exhibit 20 - 044
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 45 of 47 PageID 615



  The Local and Regional Economic Impacts of Port Everglades


  10. COMPARISON OF CRUISE IMPACTS FY2018 TO FY2019

          Provided below is a comparison of the economic impacts generated by cruise activity between
  FY2018 and FY2019. An essentially identical methodology was used by Martin Associates to estimate
  the economic impacts generated by cruise activity for both the FY2017 and FY2019 studies, and
  therefore, direct comparisons over the period can be made.

                      Exhibit III-6: Comparison of Cruise Impacts FY2018-FY2019
                                                  FY2019        FY2018        FY18-19      PERCENT
                     CATEGORY                     CRUISE        CRUISE        CHANGE       CHANGE
      JOBS
       DIRECT                                          5,967         5,821           146          2.5%
       INDUCED                                         3,106         3,032            74          2.4%
       INDIRECT                                        4,157         4,053           104          2.6%
       RELATED USER JOBS                                  NA            NA            NA
      TOTAL JOBS                                      13,229        12,906           324          2.5%

      PERSONAL INCOME (1,000)
       DIRECT                                      $176,890       $172,847        $4,043          2.3%
       INDUCED                                     $303,668       $296,634        $7,034          2.4%
       INDIRECT                                    $132,357       $128,995        $3,362          2.6%
       RELATED USER INCOME                               NA             NA            NA
      TOTAL PERSONAL INCOME                        $612,915       $598,476       $14,439          2.4%

      VALUE OF ECONOMIC ACTIVITY (1,000)
       BUSINESS SERVICES REVENUE                  $2,019,448    $1,973,891       $45,557          2.3%
       RELATED USER OUTPUT                                NA            NA            NA
      TOTAL VALUE OF ECONOMIC ACTIVITY            $2,019,448    $1,973,891       $45,557          2.3%

      LOCAL PURCHASES (1,000)                      $185,593       $180,339        $5,254          2.9%

      STATE & LOCAL TAXES (1,000)
       DIRECT, INDUCED AND INDIRECT                  $68,834       $67,169        $1,665          2.5%
       RELATED USER TAXES                                 NA            NA            NA
      TOTAL STATE AND LOCAL TAXES                    $68,834       $67,169        $1,665          2.5%
          Totals may be rounded.

         Over the FY2018 to FY2019 period, Port Everglades total cruise passengers, increased by 0.6%
  from 3,870,342 to 3,892,215. Specifically, multi-day passenger activity increased by 31,654 (0.9%)
  passengers, while daily ferry passenger activity decreased by 9,781 (-7.6%).

          Despite essentially flat passenger activity, direct jobs increased by 146 due to greater number of
  cruise vessel calls requiring in-port services contributing to an overall increase of 324 total (direct,
  induced and indirect) jobs. Subsequently, the increase in jobs led to an increase in personal income of


                                                                                                         41




                                                                                  Exhibit 20 - 045
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 46 of 47 PageID 616



  The Local and Regional Economic Impacts of Port Everglades


  $14.4 million (2.4%), and state and local tax revenue which increased by $1.7 million (2.5%). In
  addition, the increase in cruise vessel calls contributed to a business services revenue increase of $45.6
  million (2.3%) over the period.




                                                                                                         42




                                                                                  Exhibit 20 - 046
Case 8:21-cv-00839-SDM-AAS Document 9-20 Filed 04/22/21 Page 47 of 47 PageID 617



  The Local and Regional Economic Impacts of Port Everglades


                            APPENDIX A – SAMPLE SURVEY QUESTIONNAIRE
                          ECONOMIC IMPACT STUDY OF PORT EVERGLADES – 2018
                                                      Maritime Service Questionnaire
  Company Name:__________________________________________________________
  Respondent Name__________________________________________________________
  Telephone Number:__________________________________________________________
  Line of Business:__________________________________________________________
                             All information requested below will be kept confidential.
                                Please indicate which questions are not applicable to your business.
  1.        How many NON-ILA persons are employed in your Port Everglades operation?
                        Full-time ______, Part-time _______ (hrs/wk for part-time employees ______)
  2.        What is the average wage or salary (excluding benefits) of these employees?
                        Full-time ______, Part-time _______, or Combined _______
  3.         Please list how many (or what percentage) of these employees live in:
         Cities of:
         _____Coconut Creek                             _____Cooper City                               _____Coral Springs
         _____Dania Beach                               _____Davie                                     _____Deerfield Beach
         _____Fort Lauderdale                           _____Hallandale Beach                          _____Hillsboro Beach
         _____Hollywood                                 _____Lauderdale-by-the-Sea                     _____Lauderdale Lakes
         _____Lauderhill                                _____Lazy Lake                                 _____Lighthouse Beach
         _____Margate                                   _____Miramar                                   _____North Lauderdale
         _____Oakland Park                              _____Parkland                                  _____Pembroke Park
         _____Pembroke Pines                            _____Plantation                                _____Pompano Beach
         _____Sea Ranch Lakes                           _____Southwest Ranches                         _____Sunrise
         _____Tamarac                                   _____Weston                                    _____West Park
         _____Wilton Manors
         Counties of:
         _____ Broward County                              _____ Miami-Dade County
         _____ Palm Beach County                           _____ Collier County                           _____ Hendry County
         _____ Other Florida                               _____ Other U.S.
       In lieu of this data, please provide a blind zip code listing of your employees’ places of residence. We will then allocate your employee
       counts and zip codes to the specified cities and counties.
  4.        Please indicate the percentage of your PEV-related business by type of commodity or type of vessel.
            container_________________                    steel_________________                        other
            breakbulk_________________                    cement__________________                      other bulk_________________
            petroleum_________________                    cruise___________________                     other__________________
  5.        Please provide estimated average monthly expenditures paid to local vendors:
                        Office Supplies:                  __________                        Fuel:                             _________
                        Communications:                   __________                        Transportation:                   _________
                        Cost of Goods/Parts:              __________                        Maintenance/Repair:               ________
                        Rent/Utilities:                   __________                        Insurance:                        _________
                        Contracted Services:              __________                        Others (specify):                 _________




                                                                                                                                                   43




                                                                                                                  Exhibit 20 - 047
